In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-18-00252-CR


                          THE STATE OF TEXAS, APPELLANT

                                              V.

                           DANIEL CABRAL-TAPIA, APPELLEE

                              On Appeal from the County Court
                                    Hale County, Texas
                Trial Court No. 2017C-200, Honorable Bill Coleman, Presiding

                                     October 11, 2018

                            ABATEMENT AND REMAND
                   Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       Pending before this court is the State’s motion to abate the appeal and remand the

cause to the trial court to prepare findings of fact and conclusions of law. The record

reflects that the trial court granted appellee Daniel Cabral-Tapia’s motion to suppress the

horizontal gaze nystagmus test and that the State timely filed a request for findings of fact

and conclusions of law. However, none were filed. In State v. Cullen, 195 S.W.3d 696,

699 (Tex. Crim. App. 2006), the Court of Criminal Appeals held that, “[u]pon the request

of the losing party on a motion to suppress evidence, the trial court shall state its essential
findings.” There, the Court explained that the trial court’s refusal to state its findings and

conclusions prevented the court of appeals from a meaningful review of the decision to

grant or deny the motion to suppress. Id. at 698.

       Accordingly, we abate the appeal and remand the cause to the trial court. See

TEX. R. APP. P. 44.4. Upon remand, the trial court shall execute findings of fact and

conclusions of law as required by State v. Cullen, supra. So too shall it include its findings

and conclusions in a supplemental clerk’s record and cause that record to be filed with

this court. Because we must “give precedence in [our] docket to an appeal filed” by the

State from an order granting a motion to suppress evidence, Tex. Code Crim. Proc. Ann.

art. 44.01(a)(5), (f) (West 2018), we set October 24, 2018, as the deadline by which the

findings and conclusions must be filed with this court. Should further time be needed to

perform these tasks, then same must be requested before October 24, 2018.

       It is so ordered.

                                                  Per Curiam



Do not publish.




                                              2